Broyles, J.
1. There was sufficient evidence to authorize the jury to find that the place at which the defendant’s train struck and killed the plaintiff’s mule was in the. county in which the suit was brought. • On the point that the question as to proof, of venue, raised in the brief of counsel for the plaintiff in error, was waived by failure to raise it in the court below, see Central of Georgia Railway Co. v. Dowie, 6 Ga. App. 858 (65 S. E. 1091), and Summers v. Southern Railway Co., 118 Ga. 175 (45 S. E. 27).
2. There was some evidence to support the finding of tlie. jury, - and, .the *523trial judge having approved it, his discretion in overruling the motion for a new trial will not be controlled. Judgment affirmed.
Decided June 28, 1915.
Action for damages; from city court of Fitzgerald — Judge Griffin. August 28, 1914.
H. J. Quincey, J. B. Wall, Elkins & Koplin, for plaintiff in error.
McDonald & Grantham, contra.